DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Response to Amendment
The rejections under 35 U.S.C. §112(b) of claim 6 is withdrawn in view of the amendments to claims 6.  
Examiner acknowledges the amendments to the claims received on 11/10/2021 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 11 in the filing on 11/10/2021 that the cited prior art does not teach “a collection of multiple master versions of the piece of music, wherein each master version of the collection of multiple master versions is generated directly from raw audio data” in claims 1, 17, and 24.  Argument 1 has been fully considered and the Examiner finds Argument 1 persuasive.  
Response to Argument 1: Applicant argues that prior art “Robinson” does not teach “a collection of multiple master versions of the piece of music, wherein each master version of the collection of multiple master versions is generated directly from raw audio data.”  The Examiner finds this argument persuasive.  Newly found prior art Bennett does describe “a collection of multiple master versions of the piece of music, wherein each master version of the collection of multiple master versions is generated directly from raw audio data.”  Bennet teaches compressing raw audio into multiple versions in order to match the audio specifications of individual devices.  See rejection below for more details.  

This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 11/10/2021 is persuasive.  A new ground(s) of rejection is made in view of newly found prior art references.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-7, 10-11, 24-25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel et al., Patent Application Publication number US 20160353278 A1, (hereinafter “Paschel”), in view of Bennett, Patent Application Publication number US 20100050225 A1 (hereinafter “Bennett”), in view of Fonseca et al., Patent Application Publication number US 20130132521 A1 (hereinafter “Fonseca”).
Claim 1:  Paschel teaches “A method of providing a piece of music to a listener (i.e. the user is listening to particular songs [Paschel 0061]), the method comprising:
storing in a database of a media delivery system a collection of multiple… versions of the piece of music (i.e. a streaming service [Paschel 0027, Fig. 2 media database 212]… special versions of the songs may include artists' cuts, remixes, demos, mashups, acoustic versions, and/or live recordings of songs [Paschel 0028] note: one skilled in the art understands that a streaming service is a collection of music stored in a database on a server over the internet), wherein each… version of the collection of multiple… versions… have characteristics that correspond to a type of output device outputting the piece of music (i.e. particular songs, may be available only to users having a selected accessory, such as a particular type of headphones, a speaker, or the like [Paschel 0028]) and a type of environment in which the (i.e. status identifier may include an environmental status… may include a light level, a location, a date, a time of day, a facility type, an environmental noise level… song identifier and the status identifier may be stored in a media consumption context database 210 [Paschel 0067]… status identifier may identify a status of the user that occurred as the user listened to the song [Paschel 0066]), the type of environment including at least one of a type (i.e. status identifier may include an environmental status… may include a light level, a location, a date, a time of day, a facility type, an environmental noise level [Paschel 0067]) and amount of background noise (i.e. an environmental noise level [Paschel 0067]);
receiving playback information from a media playback device… wherein the media playback device is associated with a current output device (i.e. the client device 102 may be communicatively coupled to, or otherwise associated with, an accessory 124. The accessory 124 may include headphones [Paschel 0049]… the accessory 124 may identify itself to the client device 102. The accessory 124 may identify its brand, make, model, serial number, or the like [Paschel 0050]) and located in a current environment (i.e. status identifier may identify a status of the user that occurred as the user listened to the song… status identifier may include an environmental status of the user… may include a light level, a location, a date, a time of day, a facility type, an environmental noise level [Paschel 0066]);
determining, based on the playback information, a type of the current output device (i.e. the client device 102 may be communicatively coupled to, or otherwise associated with, an accessory 124. The accessory 124 may include headphones [Paschel 0049]… the accessory 124 may identify itself to the client device 102. The accessory 124 may identify its brand, make, model, serial number, or the like [Paschel 0050]) and a type of the current environment (i.e. status identifier may identify a status of the user that occurred as the user listened to the song… status identifier may include an environmental status of the user… may include a light level, a location, a date, a time of day, a facility type, an environmental noise level [Paschel 0066]);
automatically selecting, from the collection of multiple… versions of the piece of music stored in the database of the media delivery system (i.e. the access system 132 may (1) analyze the authentication data to authenticate the user based on the user name and password provided in the authentication data, (2) determine whether the client device 102 may access restricted media 150 based on the accessory identifier and (3) determine which tracks or portions of restricted media the client device 102 may access. The front end interface 131 may then stream the restricted media associated with the accessory identifier to the client device 102 [Paschel 0048] note: determining which tracks of restricted media the device may access is a selection.  Note2: the selection does not appear to require any user interaction to stream, thus the selection is automatic), a preferred… version having characteristics that correspond to the type of the current output device (i.e. restricted media associated with the accessory identifier to the client device 102 [Paschel 0048]… special versions of the songs may be associated with a style of headphones. For example, the headphones may be associated with a particular artist and may allow access to special versions of songs associated with the artist [Paschel 0029])…; and
providing the preferred… version of the piece of music to the media playback device for playback via the current output device (i.e. stream the restricted media associated with the accessory identifier to the client device 102 [Paschel 0048]).” 
Paschel teaches multiple versions of a piece of music.  Paschel is silent regarding “multiple master versions of the piece of music,” and “wherein each master version of the collection of multiple master versions is generated directly from raw audio data.”
(i.e. IPTV--Internet Protocol Tele-Vision--packets that are commonly employed by the ISPs--Internet Service Providers--to deliver… music programs… compresses the raw audio, video and data signals optimally or adaptively to suit the requirements of the individual recipient devices 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019] note: Raw audio is modified according to the specs of each device.  There are 8 different devices shown; accordingly there are at least 8 versions of a music program.  Each version of music sent to each device is generated directly from raw audio.  Thus there are multiple master versions), wherein each master version of the collection of multiple master versions is generated directly from raw audio data (i.e. compresses the raw audio, video and data signals optimally or adaptively to suit the requirements of the individual recipient devices 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019]) to have characteristics that correspond to a type of output device outputting the piece of music (i.e. device specific 153, 155, 157, 159, 161, 163, 165 or 167 configuration data (such as… mono, stereo or surround sound audio configurations and required audio data transfer rate etc.) [Bennett 0019])…;
automatically selecting, from the collection of multiple master versions of the piece of music stored in the database of the media delivery system, a preferred master version having characteristics that correspond to the type of the current output device (i.e. the frame adapter 129 re-packetizes the optimally and adaptively compressed audio… packets and multiplexes them and delivers them to the individual recipient device such as 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019] note: each version is delivered to their respective device automatically);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paschel to include the feature of 
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to save transmission bandwidth [Bennet 0027].”
Paschel and Robinson are silent regarding “in response to the media playback device receiving a request associated with playback of the piece of music from the listener.” Paschel and Bennett teach automatically selecting a preferred master version having characteristic that correspond to the type of the current output device, but is silent regarding characteristics that correspond to the “type of the current environment.”
Fonseca teaches “receiving playback information from a media playback device (i.e. device 104 receives information about its surroundings in step 302 [Fonseca 0019]) in response to the media playback device receiving a request associated with playback of the piece of music from the listener (i.e. In step 300, the user 102 directs his device 104 to download and play a media presentation [Fonseca 0018]… "media presentations" generally include just about any kind of digital content, and, more specifically, sound [Fonseca 0002])…, wherein the media playback device is… located in a current environment (i.e. device 104 receives information about its surroundings in step 302… volume of the background noise is determined by the microphone 204 [Fonseca 0019])…;
determining, based on the playback information… a type of the current environment (i.e. type of noise might be indicative of a particular type of environment, e.g., a bar, a quiet party, or a lecture [Fonseca 0019]);
automatically selecting, from the collection of multiple… versions of the piece of music stored in the database of the media delivery system, a preferred master version having characteristics that correspond to the… type of the current environment (i.e. environmental information is gathered as possible and used in the analysis of step 304. The analysis guides the selection of an alternative track… a loud environment might lead to the choice of an "enhanced-clarity" audio track… Another audio track enhances audibility by increasing or decreasing energies in specific portions of the audio spectrum [Fonseca 0020] note: the analysis of environmental information guides the selection, thus the selecting is automatic.  The alternative track is one among many alternative tracks available.  The loud environment leads to a selection of an enhanced-clarity track, a preferred version); and
providing the preferred… version of the piece of music to the media playback device for playback via the current output device (i.e. media presentation is rendered to the user 102, the alternative track enables the user 102 to perceive the presentation as well as possible, given the less than optimal environment [Fonseca 0016]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Bennett to include the feature of having the ability to automatically select a version of music with environmental characteristics as disclosed by Fonseca.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 4:  Paschel, Bennett, and Fonseca teach all the limitations of claim 1, above.  Paschel and Fonseca teach “wherein the collection of multiple master versions includes at least one of mastered for high fidelity speakers, mastered for binaural, mastered for 3D, mastered for on the go, mastered for travel, mastered for noisy environment (i.e. there is considerable background noise. Then when requesting a download of the music video, the phone requests an "enhanced-clarity" soundtrack to increase the odds that its user will be able to hear the music over the background noise [Fonseca 0006]), mastered for normal environment, mastered for quiet environment, mastered for ear buds (i.e. earbud-style headphones may allow access to relatively higher-tempo versions of songs [Paschel 0029]), mastered for high fidelity headphones, mastered for car stereo, mastered for outdoor activities, mastered for high compression, or mastered for low compression.”  
One would have been motivated to combine Paschel, Bennett, and Fonseca, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 6:  Paschel, Bennett, and Fonseca teach all the limitations of claim 1, above.  Fonseca teaches “wherein the determining step comprises determining the type of the current environment based on sounds captured using a microphone on the media playback device (i.e. volume of the background noise is determined by the microphone 204 [Fonseca 0019] note: the type of environment is an environment with background noise).”  
One would have been motivated to combine Paschel, Bennett, and Fonseca, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 7:  Paschel, Bennett, and Fonseca teach all the limitations of claim 1, above.  Fonseca teaches “wherein the determining step comprises determining the type of the current environment based on an image of the current environment captured using a camera on the media playback device (i.e. camera 202 determines the lighting conditions [Fonseca 0019] note: the type of environment is an environment with lighting conditions).”  


Claim 10:  Paschel, Bennett, and Fonseca teach all the limitations of claim 1, above.  Fonseca teaches “further comprising switching from the preferred master version to a different master version during playback of the piece of music based on the type of the current environment changing to a different type during the playback (i.e. process of steps 302 through 308 can continue during the presentation and if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks [Fonseca 0024]) (i.e. the device 104 is constantly monitoring its environment… type of noise might be indicative of a particular type of environment, e.g., a bar, a quiet party, or a lecture [Fonseca 0019] note: the device is constantly monitoring the environment, and changing audio tracks in response to sensing different types of environments).”  
One would have been motivated to combine Paschel, Bennett, and Fonseca, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 11:  Paschel, Bennett, and Fonseca teach all the limitations of claim 10, above.  Fonseca teaches “further comprising switching back to the preferred master version during playback of the piece of music based on a return back to the type of the current environment from the different type during the playback (i.e. If the device's selection of an alternative track is not overridden in step 306, then the device 104 begins to download the alternative in step 308. The process of steps 302 through 308 can continue during the presentation and if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks. Alternatively, if the user 102 keeps turning up the volume during playback, then the device 104 can request an enhanced-clarity audio track if it has not done so already [Fonseca 0024] note: the alternative track is initially played, then switched to the default track, and then back to the alternative track again) (i.e. the device 104 is constantly monitoring its environment… type of noise might be indicative of a particular type of environment, e.g., a bar, a quiet party, or a lecture [Fonseca 0019] note: the device is constantly monitoring the environment, and changing audio tracks in response to sensing different types of environments).”  
One would have been motivated to combine Paschel, Bennett, and Fonseca, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 24:  Paschel teaches “A media playback device, comprising: 
an audio output device for media playback (i.e. a smartphone or other music player [Paschel 0028]); 
a touch-sensitive display (i.e. a smartphone or other music player [Paschel 0028] note: smartphones are known in the art to contain a touch screen); 
a processor (i.e. processor [Paschel 0036]); 
a database containing a collection of multiple… versions of a piece of music (i.e. a streaming service [Paschel 0027, Fig. 2 media database 212]… special versions of the songs may include artists' cuts, remixes, demos, mashups, acoustic versions, and/or live recordings of songs [Paschel 0028] note: one skilled in the art understands that a streaming service is a collection of music stored in a database on a server over the internet), wherein each… version (i.e. particular songs, may be available only to users having a selected accessory, such as a particular type of headphones, a speaker, or the like [Paschel 0028]) and a type of environment in which the piece of music is being listened to (i.e. status identifier may include an environmental status… may include a light level, a location, a date, a time of day, a facility type, an environmental noise level… song identifier and the status identifier may be stored in a media consumption context database 210 [Paschel 0067]… status identifier may identify a status of the user that occurred as the user listened to the song [Paschel 0066]), the type of environment including at least one of a type (i.e. status identifier may include an environmental status… may include a light level, a location, a date, a time of day, a facility type, an environmental noise level [Paschel 0067]) and amount of background noise (i.e. an environmental noise level [Paschel 0067]); and
a computer-readable storage device (i.e. memory 105 is a tangible storage medium [Paschel 0037]) storing data instructions, which, when executed by the processor, cause the processor to:
determine a type of the current output device associated with the media playback device (i.e. the client device 102 may be communicatively coupled to, or otherwise associated with, an accessory 124. The accessory 124 may include headphones [Paschel 0049]… the accessory 124 may identify itself to the client device 102. The accessory 124 may identify its brand, make, model, serial number, or the like [Paschel 0050]) and a type of the current environment in which the media playback device is located (i.e. status identifier may identify a status of the user that occurred as the user listened to the song… status identifier may include an environmental status of the user… may include a light level, a location, a date, a time of day, a facility type, an environmental noise level [Paschel 0066]), wherein the current output (i.e. the client device 102 may be communicatively coupled to, or otherwise associated with, an accessory 124. The accessory 124 may include headphones [Paschel 0049]);
automatically select, from the collection of multiple… versions of the piece of music stored in the database (i.e. the access system 132 may (1) analyze the authentication data to authenticate the user based on the user name and password provided in the authentication data, (2) determine whether the client device 102 may access restricted media 150 based on the accessory identifier and (3) determine which tracks or portions of restricted media the client device 102 may access. The front end interface 131 may then stream the restricted media associated with the accessory identifier to the client device 102 [Paschel 0048] note: determining which tracks of restricted media the device may access is a selection.  Note2: the selection does not appear to require any user interaction to stream, thus the selection is automatic), a preferred… version having characteristics that correspond to the type of the current output device (i.e. restricted media associated with the accessory identifier to the client device 102 [Paschel 0048]… special versions of the songs may be associated with a style of headphones. For example, the headphones may be associated with a particular artist and may allow access to special versions of songs associated with the artist [Paschel 0029])…; and
play the preferred… version of the piece of music on the media playback device via the current output device (i.e. stream the restricted media associated with the accessory identifier to the client device 102 [Paschel 0048] … the client device 102 may be communicatively coupled to, or otherwise associated with, an accessory 124. The accessory 124 may include headphones [Paschel 0049]).”

Bennett teaches “…a collection of multiple master versions of a piece of music (i.e. IPTV--Internet Protocol Tele-Vision--packets that are commonly employed by the ISPs--Internet Service Providers--to deliver… music programs… compresses the raw audio, video and data signals optimally or adaptively to suit the requirements of the individual recipient devices 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019] note: Raw audio is modified according to the specs of each device.  There are 8 different devices shown; accordingly there are at least 8 versions of a music program.  Each version of music sent to each device is generated directly from raw audio.  Thus there are multiple master versions), wherein each master version of the collection of multiple master versions is generated directly from raw audio data (i.e. compresses the raw audio, video and data signals optimally or adaptively to suit the requirements of the individual recipient devices 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019]) to have characteristics that correspond to a type of output device outputting the piece of music (i.e. device specific 153, 155, 157, 159, 161, 163, 165 or 167 configuration data (such as… mono, stereo or surround sound audio configurations and required audio data transfer rate etc.) [Bennett 0019])…; and
automatically select, from the collection of multiple master versions of the piece of music stored in the database, a preferred master version having characteristics that correspond to the type of the current output device (i.e. the frame adapter 129 re-packetizes the optimally and adaptively compressed audio… packets and multiplexes them and delivers them to the individual recipient device such as 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019] note: each version is delivered to their respective device automatically)…;”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to save transmission bandwidth [Bennet 0027].”
Paschel and Bennett teach automatically selecting a preferred master version having characteristics that correspond to the type of the current output device, but is silent regarding characteristics that correspond to the “type of the current environment.”
Fonseca teaches “determine… a type of the current environment in which the media playback device is located (i.e. type of noise might be indicative of a particular type of environment, e.g., a bar, a quiet party, or a lecture [Fonseca 0019]),…;
automatically select, from the collection of multiple… versions of the piece of music stored in the database, a preferred… version having characteristics that correspond to… the type of the current environment (i.e. environmental information is gathered as possible and used in the analysis of step 304. The analysis guides the selection of an alternative track… a loud environment might lead to the choice of an "enhanced-clarity" audio track… Another audio track enhances audibility by increasing or decreasing energies in specific portions of the audio spectrum [Fonseca 0020] note: the analysis of environmental information guides the selection, thus the selecting is automatic.  The alternative track is one among many alternative tracks available.  The loud environment leads to a selection of an enhanced-clarity track, a preferred version); and 
play the preferred… version of the piece of music on the media playback device (i.e. media presentation is rendered to the user 102, the alternative track enables the user 102 to perceive the presentation as well as possible, given the less than optimal environment [Fonseca 0016])….”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Bennett to include the feature of having the ability to automatically select a version of music with environmental characteristics as disclosed by Fonseca.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 25:  Paschel, Bennett, and Fonseca teach all the limitations of claim 24, above.  Fonseca teaches “wherein the instructions further cause the processor to: 
automatically select, based on the determining step, a different preferred master version of the multiple master versions (i.e. process of steps 302 through 308 can continue during the presentation and if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks [Fonseca 0024]); and 
provide the different preferred master version of the piece of music on the media playback device for playback via the current output device (i.e. process of steps 302 through 308 can continue during the presentation and if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks [Fonseca 0024]).”  
One would have been motivated to combine Paschel, Bennett, and Fonseca, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 27:  Paschel, Bennett, and Fonseca teach all the limitations of claim 25, above.  Fonseca teaches “wherein the instructions further cause the processor to switch from the different preferred master version to the preferred master version or another master version during playback of the piece of music based on the type of the current environment in which the media playback device is located changing during the playback (i.e. if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks. Alternatively, if the user 102 keeps turning up the volume during playback, then the device 104 can request an enhanced-clarity audio track if it has not done so already [Fonseca 0024]) (i.e. the device 104 is constantly monitoring its environment… type of noise might be indicative of a particular type of environment, e.g., a bar, a quiet party, or a lecture [Fonseca 0019] note: the device is constantly monitoring the environment, and changing audio tracks in response to sensing different types of environments).”  
One would have been motivated to combine Paschel, Bennett, and Fonseca, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 28:  Paschel, Bennett, and Fonseca teach all the limitations of claim 27, above.  Fonseca teaches “wherein the instructions further cause the processor to switch back to the different preferred master version during playback of the piece of music based on the type of the current environment in which the media playback device is located changing again (i.e. process of steps 302 through 308 can continue during the presentation and if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks [Fonseca 0024]) (i.e. the device 104 is constantly monitoring its environment… type of noise might be indicative of a particular type of environment, e.g., a bar, a quiet party, or a lecture [Fonseca 0019] note: the device is constantly monitoring the environment, and changing audio tracks in response to sensing different types of environments).”  
One would have been motivated to combine Paschel, Bennett, and Fonseca, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claims 2-3, 5, 17-21, 26, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Bennett, in view of Fonseca, in view of Oh, Patent Application Publication number US 20190042647 A1 (hereinafter “Oh”).
Claim 2:  Paschel, Bennett, and Fonseca teach all the limitations of claim 1, above.  Paschel, Bennett, and Fonseca are silent regarding “further comprising providing for display on the media playback device a list of the multiple master versions of the piece of music.”
Oh teaches “further comprising providing for display on the media playback device a list of the multiple master versions of the piece of music (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]… other song versions may be listed [Oh 0071]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel, Bennett, and Fonseca to include the feature of having the ability to display a list of multiple versions of a song as disclosed by Oh.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide additional services for the user and the music industry [Oh 0006].”

Claim 3:  Paschel, Bennett, Fonseca, and Oh teach all the limitations of claim 2, above.  Fonseca teaches “further comprising: receiving, from the listener via the media playback device, an override command designating a different one of the multiple master versions, other than the preferred master version; and providing the different one of the multiple master versions to the media playback device for playback via the current output device (i.e. user 102 may accept the alternative, may reject it for the default, or may select another alternative [Fonseca 0023, Fig. 3] note: Fonseca Fig. 3 step 306 shows the ability to allow a user to override the preferred track).”  
One would have been motivated to combine Paschel, Bennett, Fonseca, and Oh, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 5:  Paschel, Bennett, Fonseca, and Oh teach all the limitations of claim 1, above.  Oh teaches “further comprising providing for display on the media playback device a display indicating that multiple master versions of the piece of music are available (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]).”  
One would have been motivated to combine Paschel, Bennett, Fonseca, and Oh, before the effective filing date of the invention because it provides the benefit “to provide additional services for the user and the music industry [Oh 0006].”

Claim 17:  Paschel teaches “A method of providing a piece of music to a listener (i.e. the user is listening to particular songs [Paschel 0061]), the method comprising:
(i.e. a streaming service [Paschel 0027, Fig. 2 media database 212]… special versions of the songs may include artists' cuts, remixes, demos, mashups, acoustic versions, and/or live recordings of songs [Paschel 0028] note: one skilled in the art understands that a streaming service is a collection of music stored in a database on a server over the internet), wherein each… version of the collection of multiple… versions… to have characteristics that correspond to a type of output device outputting the piece of music (i.e. particular songs, may be available only to users having a selected accessory, such as a particular type of headphones, a speaker, or the like [Paschel 0028]) and a type of environment in which the piece of music is being listened to (i.e. status identifier may include an environmental status… may include a light level, a location, a date, a time of day, a facility type, an environmental noise level… song identifier and the status identifier may be stored in a media consumption context database 210 [Paschel 0067]… status identifier may identify a status of the user that occurred as the user listened to the song [Paschel 0066]), the type of environment including at least one of a type (i.e. status identifier may include an environmental status… may include a light level, a location, a date, a time of day, a facility type, an environmental noise level [Paschel 0067]) and amount of background noise (i.e. an environmental noise level [Paschel 0067]);
receiving playback information from a media playback device…, wherein the media playback device is associated with a current output device (i.e. the client device 102 may be communicatively coupled to, or otherwise associated with, an accessory 124. The accessory 124 may include headphones [Paschel 0049]… the accessory 124 may identify itself to the client device 102. The accessory 124 may identify its brand, make, model, serial number, or the like [Paschel 0050]) and located in a current environment (i.e. status identifier may identify a status of the user that occurred as the user listened to the song… status identifier may include an environmental status of the user… may include a light level, a location, a date, a time of day, a facility type, an environmental noise level [Paschel 0066]);
determining, based on playback information, a type of the current output device (i.e. the client device 102 may be communicatively coupled to, or otherwise associated with, an accessory 124. The accessory 124 may include headphones [Paschel 0049]… the accessory 124 may identify itself to the client device 102. The accessory 124 may identify its brand, make, model, serial number, or the like [Paschel 0050]) and a type of the current environment (i.e. status identifier may identify a status of the user that occurred as the user listened to the song… status identifier may include an environmental status of the user… may include a light level, a location, a date, a time of day, a facility type, an environmental noise level [Paschel 0066]);
automatically selecting, from the collection of multiple… versions of the piece of music stored in the database of the media delivery system (i.e. the access system 132 may (1) analyze the authentication data to authenticate the user based on the user name and password provided in the authentication data, (2) determine whether the client device 102 may access restricted media 150 based on the accessory identifier and (3) determine which tracks or portions of restricted media the client device 102 may access. The front end interface 131 may then stream the restricted media associated with the accessory identifier to the client device 102 [Paschel 0048] note: determining which tracks of restricted media the device may access is a selection.  Note2: the selection does not appear to require any user interaction to stream, thus the selection is automatic), a first… version having characteristics that correspond to the type of the current output device (i.e. restricted media associated with the accessory identifier to the client device 102 [Paschel 0048]… special versions of the songs may be associated with a style of headphones. For example, the headphones may be associated with a particular artist and may allow access to special versions of songs associated with the artist [Paschel 0029])…;
providing the first… version of the piece of music to the media playback device for playback via the current output device (i.e. stream the restricted media associated with the accessory identifier to the client device 102 [Paschel 0048] … the client device 102 may be communicatively coupled to, or otherwise associated with, an accessory 124. The accessory 124 may include headphones [Paschel 0049])	.”
Paschel teaches multiple versions of a piece of music.  Paschel is silent regarding “multiple master versions of the piece of music,” and “wherein each master version of the collection of multiple master versions is generated directly from raw audio data.”
Bennett teaches “…a collection of multiple master versions of the piece of music (i.e. IPTV--Internet Protocol Tele-Vision--packets that are commonly employed by the ISPs--Internet Service Providers--to deliver… music programs… compresses the raw audio, video and data signals optimally or adaptively to suit the requirements of the individual recipient devices 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019] note: Raw audio is modified according to the specs of each device.  There are 8 different devices shown; accordingly there are at least 8 versions of a music program.  Each version of music sent to each device is generated directly from raw audio.  Thus there are multiple master versions), wherein each master version of the collection of multiple master versions is generated directly from raw audio data (i.e. compresses the raw audio, video and data signals optimally or adaptively to suit the requirements of the individual recipient devices 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019]) to have characteristics that correspond to a type of output device outputting the piece of music (i.e. device specific 153, 155, 157, 159, 161, 163, 165 or 167 configuration data (such as… mono, stereo or surround sound audio configurations and required audio data transfer rate etc.) [Bennett 0019])…;
automatically selecting, from the collection of multiple master versions of the piece of music stored in the database of the media delivery system, a first master version having characteristics that correspond to the type of the current output device (i.e. the frame adapter 129 re-packetizes the optimally and adaptively compressed audio… packets and multiplexes them and delivers them to the individual recipient device such as 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019] note: each version is delivered to their respective device automatically);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paschel to include the feature of having the ability to generate and deliver music mastered for specific devices as disclosed by Bennett.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to save transmission bandwidth [Bennet 0027].”
Paschel and Bennett are silent regarding “in response to the media playback device receiving a request associated with playback of the piece of music from the listener.” Paschel and Bennett teach automatically selecting a preferred master version having characteristic that correspond to the type of the current output device, but is silent regarding characteristics that correspond to the “type of the current environment.”
Fonseca teaches “receiving playback information from a media playback device (i.e. device 104 receives information about its surroundings in step 302 [Fonseca 0019]) in response to the media playback device receiving a request associated with playback of the piece of music from the listener (i.e. In step 300, the user 102 directs his device 104 to download and play a media presentation [Fonseca 0018]… "media presentations" generally include just about any kind of digital content, and, more specifically, sound [Fonseca 0002]), wherein the media playback device is… located in a current environment (i.e. device 104 receives information about its surroundings in step 302… volume of the background noise is determined by the microphone 204 [Fonseca 0019]);
determining, based on playback information,… a type of the current environment (i.e. type of noise might be indicative of a particular type of environment, e.g., a bar, a quiet party, or a lecture [Fonseca 0019]);
automatically selecting, from the collection of multiple…versions of the piece of music stored in the database of the media delivery system, a first… version having characteristics that correspond to… the type of the current environment (i.e. environmental information is gathered as possible and used in the analysis of step 304. The analysis guides the selection of an alternative track… a loud environment might lead to the choice of an "enhanced-clarity" audio track… Another audio track enhances audibility by increasing or decreasing energies in specific portions of the audio spectrum [Fonseca 0020] note: the analysis of environmental information guides the selection, thus the selecting is automatic.  The alternative track is one among many alternative tracks available.  The loud environment leads to a selection of an enhanced-clarity track, a preferred version);…
providing the first… version of the piece of music to the media playback device for playback via the current output device (i.e. media presentation is rendered to the user 102, the alternative track enables the user 102 to perceive the presentation as well as possible, given the less than optimal environment [Fonseca 0016]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Bennett to include 
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”
Paschel, Bennett, and Fonseca are silent regarding “providing a list of the multiple master versions of the piece of music to the media playback device for display, wherein the list of the multiple master versions includes the first master version;”
Oh teaches “providing a list of the multiple… versions of the piece of music to the media playback device for display (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072] … other song versions may be listed [Oh 0071]), wherein the list of the multiple… versions includes the first… version (an alternative version of a song played by an artist at a concert in Oh 0072 is equivalent to audio of live performance by the artist in Paschel 0055); and 
providing the first… version of the piece of music to the media playback device for playback via the current output device (i.e. the user device completing the audio transition to the alternative live version [Oh 0072]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel, Bennett, and Fonseca to include the feature of having the ability to display a list of multiple versions of a song as disclosed by Oh.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide additional services for the user and the music industry [Oh 0006].”

Claim 18:  Paschel, Bennett, Fonseca, and Oh teach all the limitations of claim 17, above.  Paschel, Bennett, Fonseca, and Oh teach “wherein the list of the multiple master versions includes at least one of mastered for high fidelity (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]… alternative versions may include a higher quality version [Oh 0071]), mastered for binaural, mastered for 3D, mastered for on the go, mastered for travel, mastered for noisy environment (i.e. there is considerable background noise. Then when requesting a download of the music video, the phone requests an "enhanced-clarity" soundtrack to increase the odds that its user will be able to hear the music over the background noise [Fonseca 0006]), mastered for normal environment, mastered for quiet environment, mastered for ear buds (i.e. earbud-style headphones may allow access to relatively higher-tempo versions of songs [Paschel 0029]), mastered for high fidelity headphones, mastered for car stereo, mastered for outdoor activities, mastered for high compression, or mastered for low compression.”  
One would have been motivated to combine Paschel, Bennett, Fonseca, and Oh, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005],” and “to provide additional services for the user and the music industry [Oh 0006].”

Claim 19:  Paschel, Bennett, Fonseca, and Oh teach all the limitations of claim 17, above.  Oh teaches “further comprising providing for display on the media playback device a display indicating that multiple master versions of the piece of music are available (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]).”  


Claim 20:  Paschel, Bennett, Fonseca, and Oh teach all the limitations of claim 17, above.  Fonseca teaches “further comprising: 
receiving, from the listener via the media playback device, a selection of a second master version from the list of the multiple master versions; and providing the second master version of the piece of music to the media playback device for playback via the current output device (i.e. user 102 may accept the alternative, may reject it for the default, or may select another alternative [Fonseca 0023, Fig. 3] note: Fonseca Fig. 3 step 306 shows the ability to allow a user to override the preferred track).”  
One would have been motivated to combine Paschel, Bennett, Fonseca, and Oh, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 21:  Paschel, Bennett, Fonseca, and Oh teach all the limitations of claim 20, above.  Fonseca teaches “wherein the second master version is selected and provided during playback of the piece of music (i.e. if the user 102 keeps turning up the volume during playback, then the device 104 can request an enhanced-clarity audio track [Fonseca 0024]).”  
One would have been motivated to combine Paschel, Bennett, Fonseca, and Oh, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 26:  Paschel, Bennett, Fonseca, and Oh teach all the limitations of claim 25, above.  Oh teaches “wherein the different preferred master version is provided for display on the touch-sensitive display as a suggested alternative master version (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]… alternative versions may include a higher quality version, a version by a different artist, a version that contains explicit lyrics, a version by the same artist but played "live" at a concert, and the like [Oh 0071]).”  
One would have been motivated to combine Paschel, Bennett, Fonseca, and Oh, before the effective filing date of the invention because it provides the benefit “to provide additional services for the user and the music industry [Oh 0006].”

Claim 29:  Paschel, Bennett, Fonseca, and Oh teach all the limitations of claim 24, above.  Oh teaches “wherein the instructions further cause the processor to: 
display a list, on the touch-sensitive display, of the multiple master versions of the piece of music (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]); and 
receive, via the touch-sensitive display, a selection of a first master version of the multiple master versions for playback on the media playback device (i.e. user device suggesting an alternative version of the song played by the artist at a recent concert among other options, the user selecting the alternative live version [Oh 0072]).”  
One would have been motivated to combine Paschel, Bennett, Fonseca, and Oh, before the effective filing date of the invention because it provides the benefit “to provide additional services for the user and the music industry [Oh 0006].”

Claim 30:  Paschel, Bennett, Fonseca, and Oh teach all the limitations of claim 29, above.  Paschel, Bennett, Fonseca, and Oh teach “wherein the list of the multiple master versions includes at least one of mastered for high fidelity (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]… alternative versions may include a higher quality version [Oh 0071]), mastered for binaural, mastered for 3D, mastered for on the go, mastered for travel, mastered for noisy environment (i.e. there is considerable background noise. Then when requesting a download of the music video, the phone requests an "enhanced-clarity" soundtrack to increase the odds that its user will be able to hear the music over the background noise [Fonseca 0006]), mastered for normal environment, mastered for quiet environment, mastered for ear buds (i.e. earbud-style headphones may allow access to relatively higher-tempo versions of songs [Paschel 0029]), mastered for high fidelity headphones, mastered for car stereo, mastered for outdoor activities, mastered for high compression, or mastered for low compression.”  
One would have been motivated to combine Paschel, Bennett, Fonseca, and Oh, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005],” and “to provide additional services for the user and the music industry [Oh 0006].”

Claim 31:  Paschel, Bennett, Fonseca, and Oh teach all the limitations of claim 30, above.  Oh teaches “wherein the instructions further cause the processor to provide for display on the touch-sensitive display of the media playback device a display indicating that multiple master versions of the piece of music are available (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]).”  


Claim 32:  Paschel, Bennett, Fonseca, and Oh teach all the limitations of claim 24, above.  Oh teaches “wherein the instructions cause the processor to receive an instruction via an entry on the touch-sensitive display (i.e. Continuous input signals to the device through a touch screen… are analyzed as the user's activities [Oh 0043]).”  
One would have been motivated to combine Paschel, Bennett, Fonseca, and Oh, before the effective filing date of the invention because it provides the benefit “to provide additional services for the user and the music industry [Oh 0006].”

Claims 8-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Bennett, in view of Fonseca, in view of Leschka et al., Patent Application Publication number US 20140369519 A1 (hereinafter “Leschka”).
Claim 8:  Paschel, Bennett, and Fonseca teach all the limitations of claim 1, above.  Paschel, Bennett, and Fonseca are silent regarding “wherein the determining step comprises determining whether digital information is available describing the current output device.”
Leschka teaches “wherein the determining step comprises determining whether digital information is available describing the current output device (i.e. try to identify the headphone attached to the device in order to select the filters. For example, this is possible for a digital connection via Bluetooth [Leschka 0016]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel, Bennett, and Fonseca to include 
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “for an improvement of an audio quality of sound produced by a sound transducer which works for a wide variety of different sound transducers (for example, a large variety of different headphone types) [Leschka 0025].”

Claim 9:  Paschel, Bennett, and Fonseca teach all the limitations of claim 1, above.  Paschel, Bennett, and Fonseca are silent regarding “wherein the determining step comprises determining that the type of the current output device is headphones, and wherein the preferred master version is selected from the group consisting of mastered for binaural and mastered for 3D.”
Leschka teaches “wherein the determining step comprises determining that the type of the current output device is headphones, and wherein the preferred master version is selected from the group consisting of mastered for binaural and mastered for 3D (i.e. FIG. 11, which shows a screenshot of the so-called "Engage" algorithm with a headphone selection. However, a choice of headphone filters is limited. Also, the headphone equalization can only be applied together with binauralization [Leschka 0021, Fig. 11]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel, Bennett, and Fonseca to include the feature of having the ability to identify when headphones are connected as disclosed by Leschka.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “for an improvement of an audio quality of sound produced by a 

Claim 12:  Paschel, Bennett, and Fonseca teach all the limitations of claim 1, above.  Paschel, Bennett, and Fonseca are silent regarding “wherein automatically selecting the preferred master version comprises obtaining the preferred master version from a lookup table.”
Leschka teaches “wherein automatically selecting the preferred master version (i.e. an automatic identification of a sound transducer (for example, a headphone) significantly facilitates a selection of an appropriate set of equalization parameters [Leschka 0037]… Accordingly, it is possible to determine an appropriate set of equalization parameters automatically [Leschka 0083]) comprises obtaining the preferred master version from a lookup table (i.e. the sound transducer identification information… may be used to query a database (or a table) associating a set of equalization parameters to a sound transducer identifier. Thus, an appropriate set of equalization parameters, associated with the sound transducer identifier provided by the sound transducer identification 110a, may be provided to the equalizer [Leschka 0085]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel, Bennett, and Fonseca to include the feature of having the ability to lookup a version of a soundtrack as disclosed by Leschka.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “for an improvement of an audio quality of sound produced by a sound transducer which works for a wide variety of different sound transducers (for example, a large variety of different headphone types) [Leschka 0025].”

Claim 13:  Paschel, Bennett, Fonseca, and Leschka teach all the limitations of claim 12, above.  Leschka teaches “wherein the lookup table comprises a list of multiple types of output devices (i.e. database may be a table with two columns: electrical complex impedance curves (for example, reference impedance curves of reference sound transducers, represented by a plurality of reference impedance values for a plurality of different frequencies) on one side… and the corresponding fitting headphone filters (or, more generally, a set of corresponding equalization parameters) on the other side  [Leschka 0110]), and wherein automatically selecting the preferred master version comprises identifying the preferred master version for each of the multiple types of output devices (i.e. download one or more sets of equalization parameters associated with one or more sound transducers from a server. In this case, the equalization parameter determinator is configured to select one of the one or more downloaded sets of equalization parameters in response to an identification of a sound transducer [Leschka 0046]).”  
One would have been motivated to combine Paschel, Bennett, Fonseca, and Leschka, before the effective filing date of the invention because it provides the benefit “for an improvement of an audio quality of sound produced by a sound transducer which works for a wide variety of different sound transducers (for example, a large variety of different headphone types) [Leschka 0025].”

Claim 14:  Paschel, Bennett, Fonseca, and Leschka teach all the limitations of claim 12, above.  Leschka teaches “wherein the lookup table comprises a list of available master versions (i.e. database may be a table with two columns: electrical complex impedance curves (for example, reference impedance curves of reference sound transducers, represented by a plurality of reference impedance values for a plurality of different frequencies) on one side… and the corresponding fitting headphone filters (or, more generally, a set of corresponding equalization parameters) on the other side  [Leschka 0110]) and wherein automatically selecting the preferred master version (i.e. it is possible to determine an appropriate set of equalization parameters automatically [Leschka 0083]) comprises using selection criteria to determine which of the master versions is best suited to the type of the current output device (i.e. To finally find the filter (or, more generally, the set of equalization parameters) which matches best to the frequency response (e.g. measured impedance over frequency) of the currently plugged-in headphones [Leschka 0109]).”  
One would have been motivated to combine Paschel, Bennett, Fonseca, and Leschka, before the effective filing date of the invention because it provides the benefit “for an improvement of an audio quality of sound produced by a sound transducer which works for a wide variety of different sound transducers (for example, a large variety of different headphone types) [Leschka 0025].”

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Bennett, in view of Fonseca, in view of Perry et al., Patent Application Publication number US 20170050111 A1 (hereinafter “Perry”).
Claim 15:  Paschel, Bennett, and Fonseca teach all the limitations of claim 1, above.  Bennett teaches “generating the collection of multiple master versions directly from the raw audio data (i.e. compresses the raw audio, video and data signals optimally or adaptively to suit the requirements of the individual recipient devices 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019]).”  Paschel and Bennet teach “storing the collection of multiple master versions on the database (i.e. a streaming service [Paschel 0027, Fig. 2 media database 212]… special versions of the songs may include artists' cuts, remixes, demos, mashups, acoustic versions, and/or live recordings of songs [Paschel 0028] note: one skilled in the art understands that a streaming service is a collection of music stored in a database on a server over the internet).”
Paschel, Bennett, and Fonseca are silent regarding “receiving the raw audio data from a provider of music;”
Perry teaches “further comprising: receiving the raw audio data from a provider of music (i.e. gaming system 118 executes a video game and generates raw… audio 122 [Perry 0051, Fig. 1B] note: the gaming system 118 generates raw audio, which is received and used in the system in Fig. 1B); 
generating the… versions directly from the raw audio data (i.e. raw… audio 122. The video 120 and audio 122 are captured and encoded for streaming purposes… for compression of the video and audio streams to reduce bandwidth usage [Perry 0051]);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel, Bennett, and Fonseca to include the feature of having the ability to receive raw audio from an audio source as disclosed by Perry.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to reduce bandwidth usage [Perry 0051].”

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Bennett, in view of Fonseca, in view of Perry, in view of Fejzo et al., Patent Application Publication number US 20140270263 A1 (hereinafter “Fejzo”).
Claim 16:  Paschel, Bennett, Fonseca, and Perry teach all the limitations of claim 15, above.  Bennett teaches “wherein the configuration file includes data describing a method for generating the collection of multiple master versions from the raw audio data, and wherein the (i.e. the frame adapter 129 receives feedback control signals containing recipient device specific 153, 155, 157, 159, 161, 163, 165 or 167 configuration data (such as… mono, stereo or surround sound audio configurations and required audio data transfer rate etc.) and compresses the raw audio, video and data signals optimally or adaptively to suit the requirements of the individual recipient devices 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019]).”
Paschel, Bennett, Fonseca, and Perry are silent regarding “receiving a configuration file from the provider of music.”
Fejzo teaches “further comprising receiving a configuration file from the provider of music (i.e. a set of rules stored in a rule base… Rules may be empirically developed, which is to say the rules may be based on the collected experience of one or more sound engineers who have created one or more artistic surround mixes [Fejzo 0054]), wherein the configuration file includes data describing a method for generating the collection of multiple… versions… (i.e. term "rules" encompasses logical statements, tabulated data, and other information used to generate effects parameters 342 and mixing parameters 344 [Fejzo 0054, Fig. 8] note: Fig. 8 step 850 shows rules are applied to stems from step 845, which are raw audio data), and wherein the generating step includes using the configuration file to generate the collection of multiple… versions (i.e. a process 800 for providing a surround mix of a song may start at 805 and end at 895 [Fejzo 0082, Fig. 8] note: step 850 shows the rules used to generate).”  
One would have been motivated to combine Paschel, Bennett, Fonseca, and Fejzo, before the effective filing date of the invention because it provides the benefit to receive the most updated configuration files.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Bennett, in view of Fonseca, in view of Oh, in view of Perry.
Claim 22:  Paschel, Bennett, Fonseca, and Oh teach all the limitations of claim 17, above.  Bennett teaches “generating the collection of multiple master versions directly from the raw audio data (i.e. compresses the raw audio, video and data signals optimally or adaptively to suit the requirements of the individual recipient devices 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019]).”  Paschel and Bennet teach “storing the collection of multiple master versions on the database (i.e. a streaming service [Paschel 0027, Fig. 2 media database 212]… special versions of the songs may include artists' cuts, remixes, demos, mashups, acoustic versions, and/or live recordings of songs [Paschel 0028] note: one skilled in the art understands that a streaming service is a collection of music stored in a database on a server over the internet).”
Paschel, Bennett, Fonseca, and Oh are silent regarding “receiving the raw audio data from a provider of music;”
Perry teaches “further comprising: receiving the raw audio data from a provider of music (i.e. gaming system 118 executes a video game and generates raw… audio 122 [Perry 0051, Fig. 1B] note: the gaming system 118 generates raw audio, which is received and used in the system in Fig. 1B); 
generating the… versions directly from the raw audio data (i.e. raw… audio 122. The video 120 and audio 122 are captured and encoded for streaming purposes… for compression of the video and audio streams to reduce bandwidth usage [Perry 0051]);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel, Bennett, Fonseca, and 
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to reduce bandwidth usage [Perry 0051].”

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Bennett, in view of Fonseca, in view of Oh, in view of Perry, in view of Fejzo.
Claim 23:  Paschel, Bennett, Fonseca, Oh, and Perry teach all the limitations of claim 22, above.  Bennett teaches “wherein the configuration file includes data describing a method for generating the collection of multiple master versions from the raw audio data, and wherein the generating step includes using the configuration file to generate the collection of multiple master versions (i.e. the frame adapter 129 receives feedback control signals containing recipient device specific 153, 155, 157, 159, 161, 163, 165 or 167 configuration data (such as… mono, stereo or surround sound audio configurations and required audio data transfer rate etc.) and compresses the raw audio, video and data signals optimally or adaptively to suit the requirements of the individual recipient devices 153, 155, 157, 159, 161, 163, 165 or 167 [Bennett 0019]).”
Paschel, Bennett, Fonseca, Oh, and Perry are silent regarding “receiving a configuration file from the provider of music.”
Fejzo teaches “further comprising receiving a configuration file from the provider of music (i.e. a set of rules stored in a rule base… Rules may be empirically developed, which is to say the rules may be based on the collected experience of one or more sound engineers who have created one or more artistic surround mixes [Fejzo 0054]), wherein the configuration file includes data describing a method for generating the collection of multiple… versions… (i.e. term "rules" encompasses logical statements, tabulated data, and other information used to generate effects parameters 342 and mixing parameters 344 [Fejzo 0054, Fig. 8] note: Fig. 8 step 850 shows rules are applied to stems from step 845, which are raw audio data), and wherein the generating step includes using the configuration file to generate the collection of multiple… versions (i.e. a process 800 for providing a surround mix of a song may start at 805 and end at 895 [Fejzo 0082, Fig. 8] note: step 850 shows the rules used to generate).”  
One would have been motivated to combine Paschel, Bennett, Fonseca, Oh, Perry, and Fejzo, before the effective filing date of the invention because it provides the benefit to receive the most updated configuration files.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171